Order, Supreme Court, New York County, entered September 5, 1973, inter alia, appointing a conservator of the property of Sarah Levine, unanimously modified, on the law and in the exercise of discretion, to the extent of reducing the fee awarded to petitioner’s counsel and the guardian ad litem to $3,500 and $2,000, respectively, and otherwise affirmed, without costs and without disbursements. The order of said court, entered January 11, 1974, denying appellant’s motion for a rehearing, is unanimously affirmed, without costs and without disbursements. The record before us does not substantiate the granting of allowances (which are also deemed to include all services rendered on this appeal) in excess of the amounts above set forth. Concur — Nunez, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.